                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

  SARPRIO DORANTI,                                  Case No. 19-CV-1454 (PJS/SER)

                       Plaintiff,

  v.

  SUSAN L. CHURCHILL,
  KEVIN S. BURKE,
  MICHELLE SMITH,
  STEVE AYERS,
  TANER JOHNSON,
  MIKE ZACHARY,
  ROBERT P. JEUB,                                                ORDER
  PAUL BOERGER,
  DEP’T OF HUMAN SERV. CENTRAL
  OFFICE,
  JANE AND JOHN DOES 1-25,
  DEP’T OF CORRECTIONS CENTRAL
  OFFICE,
  MINNESOTA PUBLIC RADIO
  CENTRAL OFFICE,
  JOHN LUND,
  STATE OFFICIALS OF HENNEPIN
  COUNTY,

                       Defendants.



       Plaintiff Sarprio Doranti filed an application seeking leave to proceed in forma

pauperis (“IFP”). See [ECF No. 2]. Mr. Doranti’s IFP application is before the Court.




                                             1
         Because Mr. Doranti is a prisoner, 1 his IFP application is subject to the

requirements of 28 U.S.C. § 1915(b). This statute provides that:

                  (1) Notwithstanding subsection (a), if a prisoner brings a civil
                  action . . . in forma pauperis, the prisoner shall be required to
                  pay the full amount of a filing fee. The court shall assess and,
                  when funds exist, collect, as a partial payment of any court
                  fees required by law, an initial partial filing fee of 20 percent
                  of the greater of —

                           (A) the average monthly deposits to the
                           prisoner’s account; or

                           (B) the average monthly balance in the
                           prisoner’s account for the 6-month period
                           immediately preceding the filing of the
                           complaint . . . .

                  (2) After payment of the initial partial filing fee, the prisoner
                  shall be required to make monthly payments of 20 percent of
                  the preceding month’s income credited to the prisoner’s
                  account. The agency having custody of the prisoner shall
                  forward payments from the prisoner’s account to the clerk of
                  the court each time the amount in the account exceeds $10
                  until the filing fees are paid.

                  (3) In no event shall the filing fee collected exceed the
                  amount of fees permitted by statute for the commencement of
                  a civil action . . . .

                  (4) In no event shall a prisoner be prohibited from bringing a
                  civil action . . . for the reason that the prisoner has no assets
                  and no means by which to pay the initial partial filing fee.

         According to this statute — which is part of the Prison Litigation Reform Act of

1995 (“PLRA”) — prisoners who are granted IFP status are not excused from paying the


1
  Mr. Doranti is a civil detainee of the Minnesota Sex Offender Program and civil detainees are not typically subject
to the § 1915(b) criteria. However, he is currently serving a prison sentence and is an inmate of the Minnesota
Department of Corrections due to a 2016 conviction for Fourth Degree Assault at a secure treatment facility, so he is
currently treated like a prisoner for IFP purposes.

                                                         2
court filing fee altogether, as is the case for non-prisoner IFP litigants. Instead, a prisoner

who is granted IFP status is merely granted permission to pay the filing fee in

installments, rather than paying the entire amount in advance. Ashley v. Dilworth, 147

F.3d 715, 716 (8th Cir. 1998) (“The purpose of the [PLRA] was to require all prisoner-

litigants to pay filing fees in full, with the only issue being whether the inmate pays the

entire filing fee at the initiation of the proceeding or in installments over a period of

time.”). Section 1915(b)(1) requires prisoner IFP applicants to pay an initial partial filing

fee at the outset of the case, and § 1915(b)(2) requires that the remaining balance be paid

in installments through regular deductions from the prisoner’s trust account.

       In this case, Mr. Doranti’s trust account statement shows that the amount of his

average monthly deposits during the preceding six-month period was $0.83, while his

average balance during the same period was $0.06. See [ECF No. 2]. Because the

deposits amount exceeds the balance amount, Mr. Doranti’s initial partial filing fee in this

case, under the formula prescribed by 28 U.S.C. § 1915(b)(1), would be 20% of the

average deposits amount, or $0.17. Typically, an action would not proceed until the

$0.17 initial partial filing fee was paid in full. However, the Court has the authority to

waive the prepayment of an initial partial filing fee if it finds that a prisoner has no means

or no assets to pay it. See 28 U.S.C. § 1915(b)(4). The Court finds that Doranti qualifies

for a waiver of the initial partial filing fee of $0.17, but if he pursues this action the

entirety of the remaining balance of the $350.00 statutory filing fee would have to be




                                               3
paid in later installments. 2 Prison officials would be ordered to deduct funds from

Doranti’s trust account and submit such funds to the Court, as provided by § 1915(b)(2),

regardless of whether Doranti succeeds in this action.

       Setting the initial filing fee requirement aside, Doranti’s case is required to be

screened pursuant to Section 1915(A). Doranti’s Complaint is 78 pages long and

identifies 38 defendants [ECF No. 1]. In order for the Court to take the appropriate legal

action on a court filing, however, it is important that the Court understand what the

individual or parties are asking for. Federal Rule of Civil Procedure Rule 8(a)(2) states

that a complaint need only contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” In other words, the complaint must be concise, and it

must be clear. The facts with respect to each defendant must be presented

chronologically, and the complaint must make clear which specific plaintiff and which

specific defendants are the subject of which specific allegations. Blanket references to

“plaintiffs” or “defendants” are unacceptable unless the references genuinely apply to

every plaintiff and every defendant. Pro se complaints are to be construed liberally, but

they still must allege enough facts to support the claims advanced. See Stone v. Harry,

364 F.3d 912, 914 (8th Cir. 2004).



2
  The statutory filing fee for new actions commenced in a federal district court is
$350.00. 28 U.S.C. § 1914(a). On May 1, 2013, the district courts began to assess an
additional $50.00 administrative fee, raising the total fee to $400.00. The PLRA,
however, applies only to the statutory filing fee. Thus, Doranti will be required to pay
the unpaid balance of the $350.00 statutory filing fee — not the $400.00 total fee — in
installments pursuant to § 1915(b)(2).

                                              4
       Here, Doranti’s complaint presents a close call. His allegations about suffering

physical harm via a beating by another patient or physical abuse from staff may be

sufficient to make out an Eighth Amendment claim for deliberate indifference [ECF No.

1 at 37-40]. By contrast, his claims about the validity of his old criminal conviction or

his civil commitment proceedings are outdated and have been previously dismissed by

this Court. See e.g. Doranti v. State of Minnesota, et al., Case No. 15-CV-3247-DWF-

LIB [ECF Nos. 7, 14]. Rather than let the complaint slide by this early Rule 8 review, the

Court finds that it would benefit all parties to direct an amended complaint wherein the

Plaintiff can more explicitly state which individuals caused him physical harm and when

and where that harm occurred. The failure to provide a clearer narrative may result in a

recommendation that this action be dismissed for failure to comply with Rule 8 of the

Federal Rules of Civil Procedure.

       NOW, THEREFORE, It is –

       ORDERED:

       1.     The application to proceed in forma pauperis of Plaintiff Doranti will not

              be granted at this time [ECF No. 2].

       2.     Doranti’s motion for appointment of counsel [ECF No. 3] is DENIED

              WITHOUT PREJUDICE. “A pro se litigant has no statutory or

              constitutional right to have counsel appointed in a civil case.” Stevens v.

              Redwing, 146 F.3d 538, 546 (8th Cir. 1998); see also In re Lane, 801 F.2d

              1040, 1042 (8th Cir. 1986) (“The decision to appoint counsel in civil cases

              is committed to the discretion of the district court.”). Doranti has not

                                             5
           presented his claims with reasonable clarity, and this Court cannot know at

           this early stage of the litigation whether either the factual or legal basis for

           those claims will prove so complex that an unrepresented litigant could not

           prosecute those claims on his own behalf. This Court will reconsider sua

           sponte whether appointment of counsel is appropriate should circumstances

           dictate.

    3.     Plaintiff Doranti must submit an amended pleading that complies with this

           order within 30 days, failing which it will be recommended that this matter

           be dismissed without prejudice for failure to comply with Federal Rule of

           Civil Procedure 8.

Dated: July 11, 2019                           s/ Steven E. Rau____________________
                                               Steven E. Rau
                                               United States Magistrate Judge




                                           6
